Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 11/12/2019 , and 11/18/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 11/12/2019 has been entered. Specification has been reviewed and accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a state judgement device for judging”, “data acquisition unit which acquires”, “ energy state calculation unit which calculates”, and “abnormal state estimation unit which estimates” in claim 1 and its dependent claims, “kinetic energy calculation unit which calculates” in claim 2, “energy calculation unit which calculates” in claim 3 and “learning unit which performs machine learning” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The state judgement device  is interpreted as Fig. 2 and A CPU 11 which the state judgment device 1 according to the present embodiment includes is a processor which performs overall control of the state judgment device 1. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite limitations “a state judgement device for judging”, “data acquisition unit which acquires”, “ energy state calculation unit which calculates”, “abnormal state estimation unit which estimates”, “kinetic energy calculation unit which calculates” , “energy calculation unit which calculates”, and “learning unit which performs machine learning” which are not found to have structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite limitations “a state judgement device for judging”, “data acquisition unit which acquires”, “ energy state calculation unit which calculates”, “abnormal state estimation unit which estimates”, “kinetic energy calculation unit which calculates” , “energy calculation unit which calculates”, and “learning unit which performs machine learning” which are not found to have structure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “judging an operating state of an industrial machine”, “calculates an energy state related to driving of units of the industrial machine on the basis of the data related to the industrial machine acquired by the data acquisition unit”, and “estimates on the basis of the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit whether operation of the industrial machine is normal or abnormal.”
The limitations of “judging an operating state of an industrial machine”, “calculates an energy state related to driving of units of the industrial machine on the basis of the data related to the industrial machine acquired by the data acquisition unit”, and “estimates on the basis of the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit whether operation of the industrial machine is normal or abnormal” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “device”, and “unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device”, and “unit” language, “judging”, “calculates”, estimates” in the context of this claim encompasses that the user mentally could make a decision, calculation, and prediction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “acquires data related to the industrial machine” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- “a state judgment device”, “a data acquisition unit”, “an energy state calculation unit”, an abnormal state estimation unit” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of acquiring data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements- “a state judgment device”, “a data acquisition unit”, “an energy state calculation unit”, an abnormal state estimation unit” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculates kinetic energy related to driving of the units of the industrial machine on the basis of the data related to the industrial machine acquired by the data acquisition unit” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “energy calculation unit includes a kinetic energy calculation unit” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculates electric energy related to driving of the units of the industrial machine on the basis of the data related to the industrial machine acquired by the data acquisition unit” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “energy calculation unit includes a electric energy calculation unit” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “where an abnormality discernment condition for discerning an abnormality in a driving unit of the industrial machine is set”, and “judges whether the industrial machine is in a normal state or an abnormal state by judging whether the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit satisfies the abnormality discernment condition stored in the abnormality judgment table” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “abnormal state estimation unit”, and “estimation unit” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites “an abnormality judgement table storage unit which stores an abnormality judgment table” which is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the abnormal state estimation unit includes a learning unit which performs machine learning using the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit and generates a learning model” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “performs estimation using the learning model stored in the learning model storage unit on the basis of the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites- “abnormal state estimation unit”, and “obtained through machine learning based on the energy state related to driving of the units of the industrial machine, and an estimation unit” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites “a learning model storage unit which stores a learning model” which is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the learning unit performs at least one of supervised learning, unsupervised learning, and reinforcement learning.” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “estimates degree of abnormality related to the operating state of the industrial machine” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.. The claims additionally recite- “estimation unit”, and “the state judgment device displays a warning message on a display device if the degree of abnormality estimated by the estimation unit exceeds a 20predetermined threshold set in advance” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “estimates degree of abnormality related to the operating state of the industrial machine” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.. The claims additionally recite- “estimation unit”, and “the state judgment device displays a warning icon on a display device if the degree of abnormality estimated by the estimation unit exceeds a 20predetermined threshold set in advance” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “estimates degree of abnormality related to the operating state of the industrial machine” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.. The claims additionally recite- “estimation unit”, and “ the state judgment device outputs at least one of a command to stop operation, a command to decelerate, and a command to limit torque of a motor to the industrial machine if the degree of abnormality estimated by the estimation unit exceeds a predetermined threshold set in advance.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “acquisition unit” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additionally the claim recites “acquires data from a plurality of industrial machines connected over a wired or wireless network.” which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the state judgment device is mounted on a management device which is connected to the industrial machine via a wired or wireless network and manages the industrial machine.” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “judging an operating state of an industrial machine”, “calculating an energy state related to driving of units of the industrial machine on the basis of the data related to the industrial machine; and  21estimating, on the basis of the energy state related to driving of the units of the industrial machine, whether operation of the industrial machine is normal or abnormal.”
The limitations of “judging an operating state of an industrial machine”, and “calculating an energy state related to driving of units of the industrial machine on the basis of the data related to the industrial machine; and  21estimating, on the basis of the energy state related to driving of the units of the industrial machine, whether operation of the industrial machine is normal or abnormal.” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “judging”, “calculates”, estimates” in the context of this claim encompasses that the user mentally could make a decision, calculation, and prediction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “acquiring data related to the industrial machine” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of acquiring data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-6, and 11-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nago et al. (CN106409120A, herein Nago, note a machine translation is being used for mapping).
Regarding claim 1, Nago teaches A state judgment device for judging an operating state of an industrial machine, the state judgment device comprising: a data acquisition unit which acquires data related to the industrial machine (page 3 lines 13-14 , the machine learning device including: a state observation unit that observes a state variable including at least one of output data of a sensor that detects a state of the industrial machine or a surrounding environment); an energy state calculation unit which calculates an energy state related to driving of units of the industrial machine on the basis of the data related to the industrial machine acquired by the data acquisition unit (page 3 lines 14-15 and calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 3 lines 47-48 wherein a state variable including at least one of output data of a sensor for detecting a state of the industrial machine or an ambient environment, page 5 lines 12 The state variables may also contain calculated data based on output data or internal data.) ; and an abnormal state estimation unit which estimates on the basis of the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit whether operation of the industrial machine is normal or abnormal (Page 3 lines 15-16 a determination data acquisition unit that acquires determination data for determining whether or not the industrial machine has a failure or a failure degree, page 3 lines 27-30 a failure prediction device including the machine learning device according to any one of the first to fourth aspects, the failure prediction device predicting a failure of the industrial machine, and a failure information output unit outputting failure information indicating whether or not the industrial machine has a failure or a failure degree in response to a current input of the state variable based on a result of learning by the learning unit in accordance with the training data set, page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 5 lines 2-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state).

Regarding claim 5, Nago teaches The state judgment device according to Claim 1, wherein the abnormal state estimation unit includes a learning unit which performs machine learning using the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit (page 4 lines 18-19 the failure prediction system 1 can generate failure information corresponding to the state of the industrial machine and its surrounding environment based on the result of learning by the machine learning device 5, page 4 lines 49-50 Data output from the sensor 11 (hereinafter simply referred to as "output data") is input to the state observation unit 52 of the machine learning device 5, page 5 lines 20- 23 n step S203, the learning unit 53 learns the failure condition according to a training data set generated based on a combination of the state variables acquired in step S201 and the determination data acquired in step S202. The processing of steps S201 to S203 is repeatedly executed until the machine learning device 5 sufficiently learns the failure condition) and generates a learning model (page 5 lines 51-53 The Recurrent Neural Network (RNN) forms a learning model not only using the state at the current time, but also using the internal state at the time up to this point. The cyclic neural network can be handled in the same manner as a general neural network by expanding the network on the time axis and considering it).

Regarding claim 6, Nago teaches The state judgment device according to Claim 1, wherein the abnormal state estimation unit includes a learning model storage unit which stores a learning model obtained through machine learning based on the energy state related to driving of the units of the industrial machine (page 5 lines 51-53 The Recurrent Neural Network (RNN) forms a learning model not only using the state at the current time, but also using the internal state at the time up to this point. The cyclic neural network can be handled in the same manner as a general neural network by expanding the network on the time axis and considering it, page 4 line 39 internal data of control software stored in the robot control device 3, page 4 lines 34-35 The robot control device 3 is a digital computer having a CPU, ROM, RAM, nonvolatile memory, and an interface connected to an external device. As shown in fig. 1, the robot controller 3 includes a failure determination unit 31 ), and an estimation unit which performs estimation using the learning model stored in the learning model storage unit on the basis of the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit Page 3 lines 15-16 a determination data acquisition unit that acquires determination data for determining whether or not the industrial machine has a failure or a failure degree, page 3 lines 27-30 a failure prediction device including the machine learning device according to any one of the first to fourth aspects, the failure prediction device predicting a failure of the industrial machine, and a failure information output unit outputting failure information indicating whether or not the industrial machine has a failure or a failure degree in response to a current input of the state variable based on a result of learning by the learning unit in accordance with the training data set, page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 5 lines 2-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state, page 6 lines 20-21 a database is prepared, and a more appropriate model of the neural network is loaded by accessing the database, thereby sharing (setting the same model) the state, , page 4 line 39 internal data of control software stored in the robot control device 3, page 4 lines 34-35 The robot control device 3 is a digital computer having a CPU, ROM, RAM, nonvolatile memory, and an interface connected to an external device. As shown in fig. 1, the robot controller 3 includes a failure determination unit 31).

Regarding claim 11, Nago teaches The state judgment device according to Claim 1, wherein the data acquisition unit acquires data from a plurality of industrial machines connected over a wired or wireless network (page 4 lines 20-21, In the present specification, "industrial machine" means various machines including an industrial robot, a service robot, and a machine controlled by a Computer Numerical Control (CNC) device, page 3 lines 13-14 , the machine learning device including: a state observation unit that observes a state variable including at least one of output data of a sensor that detects a state of the industrial machine or a surrounding environment, page 3 lines 33-34 the machine learning device is connected to the industrial machine via a network, and the state observation unit is configured to acquire the current state variable via the network)

Regarding claim 12, Nago teaches The state judgment device according to Claim 1, wherein the state judgment device is mounted on a management device (page 3 lines 13-14 , the machine learning device including: a state observation unit that observes a state variable including at least one of output data of a sensor that detects a state of the industrial machine or a surrounding environment) which is connected to the industrial machine via a wired or wireless network (page 3 lines 33-34 the machine learning device is connected to the industrial machine via a network, and the state observation unit is configured to acquire the current state variable via the network) and manages the industrial machine (page 3 lines 37-38 the machine learning device is incorporated in a control device that controls the industrial machine) .

Regarding claim 13, Nago teaches A state judgment method for judging an operating state of an industrial machine, the state judgment method comprising : acquiring data related to the industrial machine (page 3 lines 13-14 , the machine learning device including: a state observation unit that observes a state variable including at least one of output data of a sensor that detects a state of the industrial machine or a surrounding environment); calculating an energy state related to driving of units of the industrial machine on the basis of the data related to the industrial machine (page 3 lines 14-15 and calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 3 lines 47-48 wherein a state variable including at least one of output data of a sensor for detecting a state of the industrial machine or an ambient environment, page 5 lines 12 The state variables may also contain calculated data based on output data or internal data. ); and estimating, on the basis of the energy state related to driving of the units of the industrial machine, whether operation of the industrial machine is normal or abnormal (Page 3 lines 15-16 a determination data acquisition unit that acquires determination data for determining whether or not the industrial machine has a failure or a failure degree, page 3 lines 27-30 a failure prediction device including the machine learning device according to any one of the first to fourth aspects, the failure prediction device predicting a failure of the industrial machine, and a failure information output unit outputting failure information indicating whether or not the industrial machine has a failure or a failure degree in response to a current input of the state variable based on a result of learning by the learning unit in accordance with the training data set, page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 5 lines 2-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nago et al. (CN106409120A, herein Nago, note a machine translation is being used for mapping), in view of Green et al. (US20200276680A1, herein Green).

Regarding claim 2, Nago teaches The state judgment device according to Claim 1, wherein the energy state calculation unit includes a  …energy calculation unit which calculates … energy related to driving of the units of the industrial machine on the basis of the data related to the industrial machine acquired by the data acquisition unit (page 3 lines 14-15 and calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 3 lines 47-48 wherein a state variable including at least one of output data of a sensor for detecting a state of the industrial machine or an ambient environment, page 5 lines 12 The state variables may also contain calculated data based on output data or internal data).
Nago does not teach a kinetic energy calculation unit which calculates kinetic energy related to driving of the units.
Green teaches a kinetic energy calculation unit which calculates kinetic energy related to driving of the units ([0020] The abnormal motion detection system couples local measurement of these multiple sensing modalities with local, real-time processing to calculate the total kinematic motion of a power tool while the tool is in use. The total kinetic energy of the system is the sum of linear motion as well as rotational motion in all six degrees of freedom of the power tool in three-dimensional space.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nago’s teaching of calculating energy related to the state data of the industrial machines with Green’s teaching of calculating the kinematic motion of the industrial tools. The combined teaching provides an expected result of calculating the kinetic energy of the state/driving of the units of the industrial machine. Therefore, one of ordinary skill in the art would be motivated because being able to calculate the kinetic energy can give indications as to if a fault has/will occur, optimizing the system.  

Regarding claim 3, Nago teaches The state judgment device according to Claim 1, wherein the energy state calculation unit includes an… energy calculation unit which calculates …energy related to driving of the units of the industrial machine on the basis of the data related to the industrial machine acquired by the data acquisition unit (page 3 lines 14-15 and calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 3 lines 47-48 wherein a state variable including at least one of output data of a sensor for detecting a state of the industrial machine or an ambient environment, page 5 lines 12 The state variables may also contain calculated data based on output data or internal data).
Nago does not teach a electric energy calculation unit which calculates electric energy related to driving of the units.
Green teaches a electric energy calculation unit which calculates electric energy related to driving of the units ([0020] The abnormal motion detection system couples local measurement of these multiple sensing modalities with local, real-time processing to calculate the total kinematic motion of a power tool while the tool is in use. The total kinetic energy of the system is the sum of linear motion as well as rotational motion in all six degrees of freedom of the power tool in three-dimensional space.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nago’s teaching of calculating energy related to the state data of the industrial machines with Green’s teaching of calculating the kinematic motion of the industrial tools. The combined teaching provides an expected result of calculating the kinetic energy of the state/driving of the units of the industrial machine. Therefore, one of ordinary skill in the art would be motivated because being able to calculate the kinetic energy can give indications as to if a fault has/will occur, optimizing the system.  

Claims 4, and  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nago et al. (CN106409120A, herein Nago, note a machine translation is being used for mapping), in view of Chiang et al. (US20090171481A1, herein Chiang).

Regarding claim 4, Nago teaches The state judgment device according to Claim 1, wherein the abnormal state estimation unit …where an abnormality discernment condition for discerning an abnormality in a driving unit of the industrial machine is set (page 6 lines 38-40a threshold value is set for the index value, and if the index value is equal to or greater than the threshold value, the index value is abnormal, and if the index value is less than the threshold value, the index value is normal, and the failure information output unit 42 outputs information indicating the presence or absence of a failure as failure information), and an estimation unit which judges whether the industrial machine is in a normal state or an abnormal state by judging whether the energy state related to driving of the units of the industrial machine calculated by the energy state calculation unit satisfies the abnormality discernment condition …(page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 5 lines 2-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state, page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary, page 5 lines 2-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state, page 6 lines 38-40a threshold value is set for the index value, and if the index value is equal to or greater than the threshold value, the index value is abnormal, and if the index value is less than the threshold value, the index value is normal, and the failure information output unit 42 outputs information indicating the presence or absence of a failure as failure information).
	Nago does not teach includes an abnormality judgment table storage unit which stores an abnormality judgment table… stored in the abnormality judgment table
	Chiang teaches includes an abnormality judgment table storage unit which stores an abnormality judgment table… stored in the abnormality judgment table ([0032] abnormal machine
tracking system 100 is used to automatically collect the abnormal information from the first and second comments after each process. Thus abnormal information is made up as shown in Table 2:, [0033] the abnormal information as shown in Table 2 is automatically logged and stored in the machine status database 106 by the logging device 104, [0034] values is greater than n in two days, the abnormal information will be deem to be notified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nago’s teaching of indicating the presence or absence of a failure based on if the index value is equal to or greater than the threshold value with Chiang’s teaching an abnormality judgment table. The combined teaching provides an expected result of indicating the presence of failure based on an index value great than the threshold value, within an abnormality judgement table. Therefore, one of ordinary skill in the art would be motivated because having the abnormality judgement table, allows the system to identify failures, hence optimizing the system. 

Regarding claim 8, the combination of Nago, and Chiang teach The state judgment device according to Claim 4, wherein the estimation unit estimates degree of abnormality related to the operating state of the industrial machine (Nago, page 5 lines 3-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state, page 6 lines 6-7 Thus, even when the cause of the failure is complicated and it is difficult to set a failure condition in advance, it is possible to predict the failure with high accuracy, Page 3 lines 15-16 a determination data acquisition unit that acquires determination data for determining whether or not the industrial machine has a failure or a failure degree, page 3 lines 27-30 a failure prediction device including the machine learning device according to any one of the first to fourth aspects, the failure prediction device predicting a failure of the industrial machine, and a failure information output unit outputting failure information indicating whether or not the industrial machine has a failure or a failure degree in response to a current input of the state variable based on a result of learning by the learning unit in accordance with the training data set, page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary) , and the state judgment device displays a warning message on a display device if the degree of abnormality estimated by the estimation unit exceeds a predetermined threshold set in advance (Nago, page 6 lines 29-32 the robot controller 3 may include a notification unit (failure information notification unit) 32. The notification unit 32 notifies the operator of the failure information output by the failure information output unit 42. The method of notifying the failure information is not particularly limited as long as the operator can know it. For example, the presence or absence of a failure or the degree of a failure may be displayed on a display device not shown, or a warning sound may be generated according to the content of failure information, page 6 lines 38-40a threshold value is set for the index value, and if the index value is equal to or greater than the threshold value, the index value is abnormal, and if the index value is less than the threshold value, the index value is normal, and the failure information output unit 42 outputs information indicating the presence or absence of a failure as failure information)

Regarding claim 9, the combination of Nago and Chiang teach The state judgment device according to Claim 4, wherein the estimation unit estimates degree of abnormality related to the operating state of the industrial machine (Nago, page 5 lines 3-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state, page 6 lines 6-7 Thus, even when the cause of the failure is complicated and it is difficult to set a failure condition in advance, it is possible to predict the failure with high accuracy, Page 3 lines 15-16 a determination data acquisition unit that acquires determination data for determining whether or not the industrial machine has a failure or a failure degree, page 3 lines 27-30 a failure prediction device including the machine learning device according to any one of the first to fourth aspects, the failure prediction device predicting a failure of the industrial machine, and a failure information output unit outputting failure information indicating whether or not the industrial machine has a failure or a failure degree in response to a current input of the state variable based on a result of learning by the learning unit in accordance with the training data set, page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary), and the state judgment device displays a warning icon on a display device if the degree of abnormality estimated by the estimation unit exceeds a predetermined threshold set in advance (Nago, page 6 lines 29-32 the robot controller 3 may include a notification unit (failure information notification unit) 32. The notification unit 32 notifies the operator of the failure information output by the failure information output unit 42. The method of notifying the failure information is not particularly limited as long as the operator can know it. For example, the presence or absence of a failure or the degree of a failure may be displayed on a display device not shown, or a warning sound may be generated according to the content of failure information, page 6 lines 38-40a threshold value is set for the index value, and if the index value is equal to or greater than the threshold value, the index value is abnormal, and if the index value is less than the threshold value, the index value is normal, and the failure information output unit 42 outputs information indicating the presence or absence of a failure as failure information).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nago et al. (CN106409120A, herein Nago, note a machine translation is being used for mapping), in view of Chiang et al. (US20090171481A1, herein Chiang), in further view of Green et al. (US20200276680A1, herein Green).

Regarding claim 10, the combination of Nago and Chiang teach The state judgment device according to Claim 4, wherein the estimation unit estimates degree of abnormality related to the operating state of the industrial machine (Nago, page 5 lines 3-5 The determination data is data for determining whether or not there is a failure or the degree of failure. The determination data may not include data indicating that there is a failure, that is, that the robot 2 is in an abnormal state, page 6 lines 6-7 Thus, even when the cause of the failure is complicated and it is difficult to set a failure condition in advance, it is possible to predict the failure with high accuracy, Page 3 lines 15-16 a determination data acquisition unit that acquires determination data for determining whether or not the industrial machine has a failure or a failure degree, page 3 lines 27-30 a failure prediction device including the machine learning device according to any one of the first to fourth aspects, the failure prediction device predicting a failure of the industrial machine, and a failure information output unit outputting failure information indicating whether or not the industrial machine has a failure or a failure degree in response to a current input of the state variable based on a result of learning by the learning unit in accordance with the training data set, page 3 lines 14-15 calculation data obtained based on the output data or the internal data while the industrial machine is operating or stationary), and the state judgment device outputs at least one of …if the degree of abnormality estimated by the estimation unit exceeds a predetermined threshold set in advance set (Nago, page 6 lines 38-40a threshold value is set for the index value, and if the index value is equal to or greater than the threshold value, the index value is abnormal, and if the index value is less than the threshold value, the index value is normal, and the failure information output unit 42 outputs information indicating the presence or absence of a failure as failure information)
The combination of Nago, and Chiang do not teach at least one of a command to stop operation, a command to decelerate, and a command to limit torque of a motor to the industrial machine.
Green teaches at least one of a command to stop operation, a command to decelerate, and a command to limit torque of a motor to the industrial machine ([0011] An abnormal power tool event can be announced through an electrical, acoustic, optical, or electro-mechanical signal to a mitigating reactive device in order to stop, slow, or inhibit the abnormal power tool event, [0021] The system can measure the 3-dimensional relative motion of a power tool and material using one or more optical flow sensors and ranging sensors. This measurement can help detect abnormal motion of the power tool from the workpiece. The system can then immediately sense the hazard and send information to a controller of mitigating technology to stop or significantly slow the energy transfer from the power tool to the workpiece).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nago’s and Chiang’s teaching of indicating the presence or absence of a failure based on if the index value is equal to or greater than the threshold value with Green’s teaching in the event a failure is indicated ,to stop or slow down the industrial machine. The combined teaching provides an expected result of determining the presence of a failure and stopping or slowing the industrial machine based on the failure. Therefore, one of ordinary skill in the art would be motivated because once identifying that there is a failure, by stopping the industrial machine, this could prevent further damage to the industrial machine..  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nago et al. (CN106409120A, herein Nago, note a machine translation is being used for mapping), in view of Khalate et al. (US20180373234A1, herein Khalate).

Regarding claim 7, Nago teaches The state judgment device according to Claim 5, 
Nago does not teach wherein the learning unit performs at least one of supervised learning, unsupervised learning, and reinforcement learning.
Khalate teaches wherein the learning unit performs at least one of supervised learning, unsupervised learning, and reinforcement learning ([0004] using a supervised machine learning technique to separate normal conditions from faulty conditions indicated by the plurality of monitored variables; separate the faulty conditions into sub-patterns using an unsupervised machine learning technique to generate a fault prediction model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nago’s teaching of using machine learning and a learning model for failure prediction with Khalate’s teaching of using supervised machine learning in separating normal and faulty conditions. The combined teaching provides an expected result of using machine learning of failure prediction, more specifically supervised machine learning to separate the normal and faulty conditions. Therefore, one of ordinary skill in the art would be motivated because by using supervised machine learning to separate the normal and faulty conditions it allows the system to learn and be more efficient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Okanohara (US20210011791A1) discloses an abnormality detection system including storing a latent variable model, where the sensor data is determined to be normal or abnormal, and the learning model is used. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183